Citation Nr: 1748062	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for acid reflux, including gastroesophageal reflux disease (GERD), to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for arthritis, including a left shoulder disorder, a cervical spine disorder, and a lumbar spine disorder, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for joint pain, including a right shoulder disorder, a bilateral elbow disorder, a bilateral hand disorder, and a bilateral hip disorder, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1970 and from January 1981 to August 1996.  He served in the Southwest Asia theatre of operations during the Persian Gulf War and his DD Form 214, Certificate of Release or Discharge from Active Duty, reflects decorations and awards including a Southwest Asia Service Medal with 3 Bronze Stars and a Kuwait Liberation Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Montgomery, Alabama, VA Regional Office (RO).

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In March 2011, the Veteran underwent a VA Gulf War examination.  However, the opinions provided by the March 2011 VA examiner lacked adequate rationale, and, thus, the examination is inadequate for claims purposes.

Once VA undertakes the efforts to provide an examination, even if not required to undertake one, an adequate examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

In addition to direct service connection, and because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71382-84 (Oct. 17, 2016) (extending the presumptive period for compensation for Gulf War veterans from December 31, 2016 to December 31, 2021).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.

Initially, and relevant to all of the claims on appeal, in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness has manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

As such, the Veteran is to be scheduled for a new VA examination in accordance with the VA Gulf War Guidelines.  See 38 C.F.R. § 3.317.

Prior to any examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect, and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional.  Such examination should conform to the guidelines for conducting Gulf War examinations.  The examiner is to conduct all indicated tests, as well as the following:

A. The examiner should identify any and all of the Veteran's pulmonary disorders, to include COPD, that have been present at any time since July 2010, even if not shown on the current examination.  The examiner should specifically address the Veteran's statement that COPD was diagnosed in 1968 while in-service.

i. The examiner is to address whether any identified pulmonary disorder, or any underlying symptoms of an identified pulmonary disorder, are part of: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; or (3) a separate and distinct diagnosis not related to the Veteran's service in Southwest Asia.

ii. Further, for each separate and distinct pulmonary diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's military service.

iii. Also, for each separate and distinct pulmonary diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the identified disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any of the Veteran's service-connected disabilities.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale must accompany all opinions expressed.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of pulmonary symptomatology.

B. The examiner should identify any and all of the Veteran's sleep disorders, to include sleep apnea, that have been present at any time since July 2010, even if not shown on the current examination.

i. The examiner is to address whether any identified sleep disorder, or any underlying symptoms of an identified sleep disorder, are part of: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; or (3) a separate and distinct diagnosis not related to the Veteran's service in Southwest Asia.

ii. Further, for each separate and distinct sleep disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's military service.

iii. Also, for each separate and distinct sleep disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the identified disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any of the Veteran's service-connected disabilities.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale must accompany all opinions expressed.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of symptomatology related to sleep disturbances.

C. The examiner should identify any and all of the Veteran's acid reflux disorders, to include GERD, that have been present at any time since July 2010, even if not shown on the current examination.  The examiner should specifically address the March 2003 Diagnostic Radiology, Barium Swallow report and the March 2011 diagnosis of GERD.

i. The examiner is to address whether any identified acid reflux disorder, or any underlying symptoms of an identified acid reflux disorder, are part of: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; or (3) a separate and distinct diagnosis not related to the Veteran's service in Southwest Asia.

ii. Further, for each separate and distinct acid reflux disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's military service.

iii. Also, for each separate and distinct acid reflux disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the identified disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any of the Veteran's service-connected disabilities.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale must accompany all opinions expressed.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of acid reflux symptomatology.  

D. The examiner should identify any and all of the Veteran's arthritis disorders, to include a left shoulder disorder, cervical spine disorder, and lumbar spine disorder that have been present at any time since July 2010, even if not shown on the current examination.  The examiner should specifically address the Veteran's active duty exit physical arthritic findings, the March 2011 diagnosis of chronic bursitis of the left shoulder with tissue calcification, the March 2011 diagnosis of marked disk degeneration of the cervical spine, and the March 2011 diagnosis of lumbosacral spine disk space narrowing.  

i. The examiner is to address whether any identified arthritis disorder, or any underlying symptoms of an identified arthritis disorder, are part of: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; or (3) a separate and distinct diagnosis not related to the Veteran's service in Southwest Asia.

ii. Further, for each separate and distinct arthritis diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's military service.

iii. Also, for each separate and distinct arthritis diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the identified disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any of the Veteran's service-connected disabilities.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale must accompany all opinions expressed.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of arthritis symptomatology.  

E. The examiner should identify any and all of the Veteran's joint pain disorders, to include a right shoulder disorder, bilateral elbow disorder, bilateral hand disorder, and bilateral hip disorder that have been present at any time since July 2010, even if not shown on the current examination. The examiner should specifically address the March 2011 diagnosis of degenerative changes bilateral elbows and the March 2011 diagnosis of degenerative changes bilateral hands. 

i. The examiner is to address whether any identified joint pain disorder, or any underlying symptoms of an identified joint pain disorder, are part of: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; or (3) a separate and distinct diagnosis not related to the Veteran's service in Southwest Asia.

ii. Further, for each separate and distinct joint pain disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's military service.

iii. Also, for each separate and distinct joint pain disorder diagnosis not related to the Veteran's service in Southwest Asia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the identified disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by any of the Veteran's service-connected dis disabilities.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale must accompany all opinions expressed.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of joint pain symptomatology.  

3. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




